Motion for an order vacating the prior order of this court dated January 17, 1952, denied. An appeal lies of right to this court from a judgment of the Appellate Division (1) reversing an order of the Supreme Court setting aside a verdict and granting a new trial, and (2) reinstating such verdict. (Civ. Prac. Act, § 588, subd. 1, cl. [c], added by L. 1942, ch. 297; see Baillargeon v. Jacques, 299 N. Y. 792; Matter of Active Fabrics Corp. [Rosedale Fabrics], 299 N. Y. 678; Cohen and Karger, Powers of the New York Court of Appeals [1952], § 49.) [See 303 N. Y. 801.]